Case: 21-40209     Document: 00516509537         Page: 1     Date Filed: 10/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      October 14, 2022
                                  No. 21-40209                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Fred G. Martinez,

                                                           Plaintiff—Appellant,

                                       versus

   Nueces County; Sheriff Jim Kaelin; All Booking
   Officers Under His Direction, Individually and in their full
   capacity; Officer Perales; Officer Zapata; Officer John
   Doe; Texas Commission of Jail Standards; Inspector
   Jackie Benningfield; Assistant Director Shannon J.
   Herklotz,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:18-CV-158


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40209      Document: 00516509537           Page: 2     Date Filed: 10/14/2022




                                     No. 21-40209


          Fred G. Martinez, Texas prisoner # 2061834, filed a 42 U.S.C. § 1983
   suit against, inter alia, Officer Anthony Perales and Officer Javier Zapata
   (defendants), in which he challenged the conditions of his confinement at the
   Nueces County Jail (NCJ). The district court granted the defendants’
   second motion for summary judgment for failure to exhaust administrative
   remedies and dismissed Martinez’s claims against the defendants. He
   appeals that judgment and also moves for leave to file an out-of-time reply
   and leave to conduct additional discovery.
          We review de novo a grant of summary judgment, applying the same
   standard as the district court. Nickell v. Beau View of Biloxi, LLC, 636 F.3d
   752, 754 (5th Cir. 2011). In general, summary judgment is appropriate if the
   record discloses “that there is no genuine dispute as to any material fact and
   the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
   56(a). A dispute about a material fact is “‘genuine’ . . . if the evidence is such
   that a reasonable jury could return a verdict for the nonmoving party.”
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
          Challenging the district court’s grant of the defendants’ second
   motion for summary judgment, Martinez contends that the defendants
   waived the affirmative defense of exhaustion by not raising it in their first
   motion for summary judgment. Martinez also asserts that administrative
   remedies were unavailable because the NCJ grievance procedures were
   ineffective. He further urges that the defendants engaged in fraud and that
   the defendants’ untimely answer amounted to a waiver of the exhaustion
   defense. Martinez also claims that delayed discovery of facts surrounding the
   substantive nature of his claims implicated the requirement that he exhaust
   administrative remedies.
          Martinez’s waiver argument is unavailing as the defendants raised the
   exhaustion defense in their answer to Martinez’s complaint. See Fed. R.




                                           2
Case: 21-40209     Document: 00516509537           Page: 3   Date Filed: 10/14/2022




                                    No. 21-40209


   Civ. P. 12(a)(1)(A), (b); Jones v. Bock, 549 U.S. 199, 216 (2007); Carbe v.
   Lappin, 492 F.3d 325, 328 (5th Cir. 2007). To the extent Martinez challenges
   the district court’s factual finding that he had not exhausted the NCJ
   procedures, he has not established a genuine dispute regarding those facts as
   he filed a grievance with the Texas Committee on Jail Standards rather than
   complying with the NCJ grievance procedures. See Jones, 549 U.S. at 211;
   Anderson, 477 U.S. at 248.
          Additionally, Martinez’s mere disagreement with the effectiveness of
   the NCJ grievance procedure is insufficient to overcome the exhaustion
   requirement. See Porter v. Nussle, 534 U.S. 516, 523-24 (2002). He also has
   not demonstrated a genuine factual dispute regarding fraud and its alleged
   impact on the preservation of the defendants’ exhaustion defense. See
   Anderson, 477 U.S. at 248. Similarly, Martinez has offered no support for his
   claim that delayed discovery somehow excused him from the exhaustion
   requirement. Therefore, the district court did not err in granting the
   defendants’ motion for summary judgment. See id.; Nickell, 636 F.3d at 754.
          Martinez also asserts that the district court erred by denying his
   motions for default judgment based on an untimely answer by the defendants
   to his complaint, but he has not demonstrated that this drastic remedy was
   warranted. See Lewis v. Lynn, 236 F.3d 766, 767 (5th Cir. 2001). Similarly,
   although he raises several issues surrounding discovery in this matter,
   Martinez has not demonstrated that either the district court or the
   defendants committed any discovery violations.
          Next, Martinez claims that the district court should have held an
   evidentiary hearing in this matter so that he could have further developed his
   claims against the defendants. However, Martinez does not argue that he had
   evidence of exhaustion that he could have submitted if the district court had
   conducted a hearing and has made no attempt to show how further factual




                                         3
Case: 21-40209      Document: 00516509537          Page: 4   Date Filed: 10/14/2022




                                    No. 21-40209


   development or discovery would have altered the outcome of his case. Given
   Martinez’s failure to exhaust, a hearing to address evidence relating to
   Martinez’s underlying civil rights claims was unnecessary.           Martinez
   therefore has not shown that the district court erred or abused its discretion
   on this basis. See Washington v. Allstate Ins. Co., 901 F.2d 1281, 1285-86 (5th
   Cir. 1990).
          Martinez also contends that the district court erred in denying his
   motions for appointment of counsel, but he has not shown any abuse of
   discretion by the court in its rulings. See Naranjo v. Thompson, 809 F.3d 793,
   799 (5th Cir. 2015). Finally, although he asserts otherwise, Martinez has
   shown no error in the magistrate judge making pretrial rulings in this matter
   and issuing reports and recommendations to the district court judge. See 28
   U.S.C. § 636(b)(1).
          The judgment of the district court is AFFIRMED. The motion for
   leave to file an out-of-time reply is GRANTED; the motion to strike the
   appellees’ brief as untimely is DENIED; and the motion for leave to
   conduct additional discovery is DENIED.




                                         4